Case 1:19-cv-00484-ACK-RT Document 17 Filed 03/13/20 Page 1 of 1     PageID #: 103



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I
 ___________________________________
                                     )
 JUSTIN WILLIAM ARMIJO               )
                                     )
                     Plaintiff,      )
           v.                        ) Civ. No. 19-00484 ACK-RT
                                     )
 COSTCO WHOLESALE                    )
 WAREHOUSE, INC., et al.,            )
                                     )
                     Defendants.     )
 ___________________________________)

  ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO
            DENY APPLICATION TO PROCEED IN FORMA PAUPERIS

             Findings and Recommendation having been filed and

 served on all parties on February 25, 2020, and no objections

 having been filed by any party,

             IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to

 Title 28, United States Code, Section 636(b)(1)(C) and Local

 Rule 7.1, the FINDINGS AND RECOMMENDATION TO DENY APPLICATION TO

 PROCEED IN FORMA PAUPERIS are adopted as the opinion and order

 of this Court.

             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, March 13, 2020.



                                  ________________________________
                                  Alan C. Kay
                                  Sr. United States District Judge


 Armijo v. Costco Wholesale Warehouse, Inc. et al., Civ. No. 19-00484 ACK-WRP,
 Order Adopting Magistrate Judge’s Findings and Recommendation to Deny
 Application to Proceed in Forma Pauperis.


                                       1
